PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/489,108
Filing Date: 27 Aug 2019
Appellant(s): SHIOZAWA et al.



__________________
Vincent K. Shier, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. Claims 1 and 4 are rejected under 35 U.S.C. § 112(a), written description.

Appellant states that the specification:
“provide a description of an anti-DOCK8 antibody that binds to a polypeptide consisting of an amino acid sequence of SEQ ID NO: 5.”

Note the use of the singular “an anti-DOCC8 antibody”.  What the specification discloses is a single research grade polyclonal rabbit antibody, which, even if suitable for use as a pharmaceutical antibody (which it is not), comprises just a single embodiment of a two possibly enormous genera of antibodies (polyclonal and monoclonal).  Said single embodiment is simply insufficient for the reasons set forth in the body of the rejection.

Appellant follows with a demonstrably false statement:
“…At least paragraphs [0021], [0026], [0072], and [0094] further describe the treatment of systemic lupus erythematosus (SLE). Fig. 1 is a graph showing test results of proteinuria from the Examples of the present invention, 

The specification provides no examples of the treatment of SLE whatsoever.  Paragraph 21 comprises merely a list of autoimmune diseases.  Paragraph 26 “suggests” that DOCK8 might be involved in “a mechanism of onset of SLE,” yet no “mechanism of onset” is ever disclosed.  Paragraph 73 offers the unsupported allegation that an anti-DOCK8 antibody can be used:
“for prevention, treatment, or both prevention and treatment of an autoimmune disease…”.
Paragraph 94 simply “suggests” that the DOCK8 protein might be present on the surface of some CD4+ T cells, that again, might be, “involved in a mechanism of onset of SLE.”  As to the figures?  There is no treatment of SLE involved with the data provided therein.

Appellant seems to make the unsupported allegation that the single polyclonal rabbit antibody of the specification provides support for the monoclonal antibody of Claim 4.

Such an allegation should need no response; the disclosure of a single polyclonal rabbit antibody provides insufficient support for a genus of monoclonal antibodies.

Appellant next offers an array of case law, none of which seems to address the actual basis for the rejection as set forth in the final Office action.

Appellant next cites the Inventor’s declaration of August 19, 2021, including “Ex. A” and “Ex. B”.
First note the declaration included an Exhibit A comprising a rambling 135 page, manuscript accompanied by 80+ pages of undescribed columns of tiny numbers, and 5 undescribed figures.  The Inventor then went on to declare that these submissions showed:
“Upon treatment with monoclonal anti-DOCK8 Ab, the disease activity and autoantibodies of SLE model (NZBxXNXW)F1 mice was healed (sic}”, and 
“It thus can be understood from this data that treatments using anti-DOCK8 antibodies of the present invention could cure autoimmune disease (e.g., SLE)”.
While the conclusions are most certainly not supported by the declaration, indeed the “cure” of SLE, and autoimmune disease in general, is not centered in reality, in making such outrageous claims the declarant certainly casts doubt on their own credibility.

Regardless, neither the inventor nor applicant (in the remarks) made any mention of the declaration in support of an adequate written description.  Even now, a careful reading of appellant’s arguments reveals only that appellant repeatedly alleges an adequate written description without actually addressing the basis for the rejection, i.e., that appellant was not in possession of the genera of anti-DOCK8 antibodies (polyclonal and monoclonal) employed in the method of the claims.

Appellant concludes this section by implying that it would be perfectly acceptable to administer a research grade rabbit polyclonal antibody to a human. 

Fortunately, this shocking position is irrelevant to the rejection at hand, i.e., that appellant was not in possession of the genera of anti-DOCK8 antibodies (polyclonal and monoclonal) employed in the method of the claims.

B. Claims 1 and 4 are rejected under 35 U.S.C. § 112(a), enablement.

Appellant argues:
“Whether administered before or after the onset of symptoms [the anti-DOCK8 antibody] is irrelevant as the “reduction of incidence or severity of disease” is the epitome of treatment. Indeed, subjects are often asymptomatic yet are still inflicted or in need of treatment.

Appellant seems surprisingly unfamiliar with the diagnosis of SLE.  There is no specific blood test for the disease and it cannot be diagnosed in asymptomatic subjects.

For example, from University of Michigan Health, University of Michigan Medicine:
The following criteria are used to distinguish lupus (systemic lupus erythematosus, or SLE) from other autoimmune and rheumatic diseases.

A person with 4 of these 11 conditions can be classified as having lupus. These conditions may be present all at once, or they may appear in succession over a period of time.


Butterfly (malar) rash on cheeks,
Rash on face, arms, neck, torso (discoid rash),
Skin rashes that result from exposure to sunlight or ultraviolet light (photosensitivity),
Mouth or nasal sores (ulcers), usually painless
Joint swelling, stiffness, pain involving two or more joints (arthritis),
Inflammation of the membranes surrounding the lungs (pleuritis) or heart (pericarditis),
Abnormalities in urine, such as increased protein or clumps of red blood cells or kidney cells, called cell casts,
Nervous system problems, such as seizures or psychosis, without known cause,
Problems with the blood, such as reduced numbers of red blood cells (anemia), platelets, or white blood cells
Laboratory tests showing increased autoimmune activity (antibodies against normal tissue),
Positive antinuclear antibody (ANA) test.

Appellant argues that the rejection is for lack of enablement in treating all autoimmune diseases.

The final Office action makes clear the examiner is now rejecting the claims for lack of enablement in treating SLE.

Appellant cites an array of case law before simply positing that the example (Test 1) enables reducing the onset of SLE and thus, enables the treating SLE of the claims.

Test 1 simply shows the reduction in proteinuria in a highly artificial experimental mouse model through the administration of a research grade rabbit polyclonal antibody.  In said “Test” the antibody was administered a month before the onset of said proteinuria.  As set forth in MPEP 2164.08 (and admitted by Appellant at the top of page 11):
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” (emphasis by Examiner).
The showing of Test 1 is clearly not enabling for the full scope of the claimed method, i.e., a method of treating SLE.

	Appellant turns to the Inventor’s declaration of 8/19/21 beginning with a statement that the Inventor has shown that the administration of an anti-DOCK8 antibody “…could cure autoimmune diseases”.

	Such would be medically game-changing if true and certainly worthy of a Nobel prize; but it is a scientifically unsound and  untenable position.

Appellant argues that it is “an allegation without support” that the Inventor has an interest in the outcome of his own case.  Appellant seems to further imply that the inventor does not have an “expert opinion”.

Does the position that an inventor has an interest in the outcome of his own case really require support?  Does the inventor not have an expert opinion regarding his own invention?

Appellant argues that at paragraph 7 of the Inventor’s declaration the inventor is not “making wild speculation”.

The examiner never used the term “making wild speculation”;  The examiner actually wrote that the inventor did not make a “compelling argument”.

Appellant argues that Exhibit B was clearly labeled and attached to the declaration.

No Exhibit B was found.

Appellant cites paragraphs 8-10 of the Inventor’s declaration.

In paragraph 8 the inventor states that conventional treatment reduced DOCK8+ T cells.  Such a statement is certainly not enabling for the method of the instant claims.

Paragraph 9 comprises a single sentence:
“9. Upon treatment with monoclonal anti-DOCK8 Ab, the disease activity and autoantibodies of SLE model (NZBxXNXW)F1 mice was healed (sic) (Fig.4D),” followed by an indecipherable figure”:

    PNG
    media_image2.png
    309
    506
    media_image2.png
    Greyscale

Appellant now alleges that the examiner should have figured out the content of the unintelligible figure by studying page 17 of the 135 page draft.

Such is not a reasonable position.

	Appellant concludes:
“Finally, ¶11 of the Declaration of August 19, 2021 is clearly based on the evidence set forth in Exhibits A and B and provide a conclusion based thereon.”

Paragraph 11 of the inventor’s declaration:
“11. The data presented in Ex. A and Ex. B show that the titers of autoantibodies were decreased by conventional treatments such as steroids in conjuction (sic) with the decrease of DOCK8-expressing CD4 T cells. It thus can be understood from this data that treatments using anti-DOCK8 antibodies of the present invention could cure autoimmune diseases (e.g. SLE).”

Note that there is no administration of an anti-DOCK8 antibody.  The inventor posits on “conventional treatment” and concludes that because said treatment reduces the number of DOCK8+CD4+ T cells:
“…treatments using anti-DOCK8 antibodies of the present invention could cure autoimmune diseases (e.g. SLE).”

Such is not a scientifically sound position.  Based on the inventor’s logic such could just as well be said of the administration of an anti-CD4 antibody (which does not “cure” any autoimmune disease in humans, including SLE).

Clearly then, the record does not comprise enablement commensurate with the full scope of the claimed method of treating SLE as is required.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/G. R. EWOLDT/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644   
                                                                                                                                                                                                     /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.